Citation Nr: 0125217	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  99-16 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for chronic bronchitis, 
claimed as due to exposure to mustard gas or Lewisite.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1998 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  A hearing was held at the RO in July 
2001 before the undersigned Member of the Board.  


REMAND

The veteran has alleged that he developed acute bronchitis as 
a result of exposure to mustard gas and/or Lewisite during 
service.  He has indicated that there were two incidents in 
which he was exposed.  First, he reports that in April or May 
1944, while stationed at Camp Seibert Alabama for the purpose 
of completing advanced chemical warfare training, officers 
conducted a drill in which gas grenades containing either 
Lewisite gas or "Adam site" were thrown into the area where 
his unit was sleeping in their tents.  He stated that by the 
time he woke up and put his gas mask on, the gas had already 
gotten into his lungs.  He also reports that he was exposed 
again around August or September 1944.  He states that at 
that time he was sent to the Dugway Proving grounds and was 
out in a field to test clothing for penetration of mustard 
gas.  He states that he got mustard gas burns in his lungs 
when he had to change the canister on his gas mask.  He also 
states that he got a burn on his back which resulted in 
blisters.  He said that he went to the hospital emergency 
room at Dugway where he was treated and released.  

The veteran has submitted a copy of an Army separation record 
which indicates that he was a light truck driver for the 
121st chemical processing company.  A copy of a different 
separation record indicates that the veteran was assigned to 
the 121st chemical processing company with a military 
occupational specialty of laundry machine operator.  The 
veteran has also provided a photocopy of a commendation which 
he reports was given to him in recognition for his service as 
a volunteer who submitted himself to exposure to chemical 
agents.  The claims file does not contain the original 
version of any of these records.

Veterans Benefits Administration (VBA) Manual M21-1, Part 
III, par. 5.18, details appropriate development of the record 
where an Army veteran claims service connection for 
disabilities secondary to mustard gas exposure between August 
1943 and October 1945.  In such cases, development is to 
include development through the National Personnel Records 
Center (NPRC), and through the VA Compensation and Pension 
Service Program Management Staff by contacting them by phone.  
The manual also provides that information for testing which 
occurred prior to 1955 may be obtained from the Commander of 
the United States Army Chemical and Biological Defense 
Agency.  If there are any unresolved questions, the case may 
be referred to the Director of the Compensation and Pension 
Service for an advisory opinion.

In developing the veteran's claim, the RO contacted the NPRC 
on several occasions.  In July 1997, the NPRC reported that 
no medical records were on file as the veteran had "fire 
related service."  The NPRC requested that a completed Form 
13055 be returned.  Subsequently, in January 1998, the RO 
submitted a request for information asking the NPRC to 
"determine if vet had full body exposure to mustard gas or 
Lewisite in April or May 1944."  A copy of a completed Form 
13055 was apparently included with that request.  

In June 1998, the NPRC responded by again noting that no 
medical records were on file due to the veteran's fire 
related service.  The NPRC also reported that they had 
searched sick reports of the 121st chemical processing 
company from 2/1/44 to 10/1/44.  Sick reports showed that the 
veteran had been on sick call and then returned to duty on 
February 26, 1944; May 16, 1944; and June 21, 1944.  No 
specific reasons for the sick calls were noted other than the 
fact that they were in the line of duty.  The NPRC also 
stated that they had searched microfiche of the volunteer 
medical division WWII for exposure to hazardous chemicals, 
but no remarks were found on the veteran.  

A report of contact dated in August 1997 shows that the RO 
also attempted to contact the program management staff at the 
VA central office, but did not receive any response to 
messages left on an answering machine.  The report reflects 
that the calls were to a number different that that shown in 
the current version of the M21-1.  The Board finds that these 
efforts to obtain verification through the Compensation and 
Pension Service are not sufficient to satisfy the 
requirements set forth in the M21-1.  The Board also finds 
that an attempt at verification through the Commander of the 
US. Army Chemical and Biological Defense Agency, is 
warranted.  Because the veteran's service medical records are 
not available, the Board's duty to explain its findings and 
conclusions is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991).  Accordingly, the case must be remanded for the 
following action:

1.  The veteran should be requested to 
provide the original copies of his 
service personnel records, including the 
records of separation and the 
commendation.

2.  The RO should again attempt to verify 
the veteran's claim for exposure to 
Mustard gas or Lewisite by contacting the 
VA Compensation and Pension Service 
Program Management Staff by phone.  

3.  The RO should also attempt to obtain 
verification from the Commander of the 
U.S. Army Chemical and Biological Defense 
Agency, Attn: AMSCB-CIH/E5183, 5101 
Hadley Road, Aberdeen Proving Ground, 
Maryland 21010-5423.  The Board notes 
that chemical test information is not in 
all cases maintained under the name of 
the participant.  Therefore, identifying 
information should include the veteran's 
name as stated during service, service 
number, social security number, date and 
location of test, type of test, claimed 
disabilities, branch of service, and the 
unit to which the veteran was assigned.  
Copies of the service personnel documents 
provided by the veteran should be 
included with the request.  The attempt 
at verification should include a request 
for corroboration as to whether testing 
of clothing for mustard gas penetration 
took place at the Dugway Proving grounds 
in Utah during the period of time 
specified by the veteran (August to 
September 1944).  It should also be 
requested that they comment on whether 
they can verify the authenticity of the 
commendation submitted by the veteran.  

4.  If there are any unresolved 
questions, the case may be referred to 
the Director of the Compensation and 
Pension Service for an advisory opinion.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record to determine whether the claim may 
be granted.  If the benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


